Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 1 of 25 PageID #: 1



Mitchell Segal, Esq. MS4878
Law Offices of Mitchell Segal, P.C.
1010 Northern Boulevard, Suite 208
Great Neck, New York 11021
Ph: (516) 415-0100
Fx: (516) 706-6631
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________X
JAY WINEGARD, on behalf of himself and all
others similarly situated,
                                                               Case No.:
                            Plaintiff,
                                                               CLASS ACTION COMPLAINT
                -against-


W.W. GRAINGER, INC. d/b/a www.grainger.com,

                      Defendant(s),
____________________________________________X


   1. Plaintiff, JAY WINEGARD (hereinafter "Plaintiff”), on behalf of himself and all

others similarly situated, by their attorney, the Law Offices of Mitchell S. Segal, P.C., hereby

files this Class Action Complaint against the Defendant, W.W. GRAINGER, INC. d/b/a

www.grainger.com, (hereinafter "Defendant") and states as follows:


   2.     The Plaintiff brings this class action for retribution for Defendant’s actions against

deaf and hard of hearing individuals residing in New York and within the United States.

Defendant has denied the Plaintiff, who is deaf and deaf and hard-of-hearing individuals’

access to goods and services provided to non-disabled individuals through its Website

www.grainger.com (hereinafter the “Website"), and in conjunction with its physical locations of

corporate offices, retail operations, advertising offices, distribution centers, environmental, health
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 2 of 25 PageID #: 2



& safety offices, facility services offices, energy services offices, lighting solutions offices,

midstream utility incentive programs offices, emergency services offices, stock inventory

management offices, consulting services offices with locations throughout New York State and

the country is a violation of Plaintiff’s rights under the American with Disabilities Act (“ADA”).


   3. On the Grainger.com Website, under “About Us” Grainger.com is described as follows:

           “Why do customers choose Grainger?

            We’re here to serve you, the ones who get it done. More than 3.5 million
            customers rely on our:

            Wide range of products: Grainger has what you need – over 1.5 million products
            Fast shipping: Get your order delivered when you need it – next-day delivery on
            most orders*
            Helpful support: Live-person support by phone, online chat or in person at over 250
            branch locations
            Strategic services: Get help with safety and facility services, inventory management
            and more

             What do customers say about Grainger?
             Customers tell us they count on Grainger to help them out of a jam, to find the right
             part in a pinch and to increase productivity. We hear how they rely on our technical
             support and benefit from our relationships with suppliers and service providers. Play
             these videos to hear how Grainger helps customers like you.

             What industries does Grainger serve?
             As a leading distributor of industrial and safety supplies, Grainger serves a diverse
             group of public and private sector customers. Operations from manufacturing and
             warehousing to government and metalworking depend on Grainger for supplies and
             solutions. Our experience also spans the education, food and beverage, hospitality,
             public safety, property management, retail and many other industries.”


   4. Defendant provides goods and services to the public through its Website. However, due

to barriers that make it difficult for deaf and hard-of-hearing individuals to use the Website, the

Plaintiff, and other deaf and hard of hearing individuals cannot understand the audio portion of

videos on the Website about Solutions and Insights, Customer Testimonials, Corporate Citizenship
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 3 of 25 PageID #: 3



and Corporate Videos containing product and service information content that non - deaf and

hard-of-hearing individuals can.


   5. Defendant excludes the deaf and hard of hearing from the full and equal participation on

its Website and therefore denial of its products and services offered thereby and in conjunction

with its physical locations and is a violation of Plaintiff’s rights under the ADA.



   6. Plaintiff, lives in Queens County, New York State and is a deaf individual. He brings this

class action against the Defendant for failing to own and/or operate the Website that is fully

accessible to and usable by deaf and hard-of- hearing people without the help of others in violation

of Title III of the American Disabilities Act (“ADA”); the New York Human Rights Law

(“NYHRL”); the New York State Civil Rights Law (“NYSCRL”); and the New York City Human

Rights Law (“NYCHRL”).


   7. Deaf or hard of hearing individuals require closed captioning to understand the audio

components of video content. Closed captioning displays text on videos, television programming,

or DVD video programming in addition to online websites allowing deaf and hard-of-hearing

individuals the same and equally accessible experience as non-deaf or hard of hearing individuals

to watch videos by reading the captioned text.



   8. Without closed captioning deaf and hard-of-hearing people cannot enjoy video content on

the Defendant’s Website while the general public can.



   9. The Defendant has videos on its Website without closed captioning, or with limited
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 4 of 25 PageID #: 4



closed captioning, which are inaccessible to deaf and hard-of-hearing individuals. Without closed

captioning, deaf and hard-of-hearing people cannot understand the audio portion of the videos on

the Website.


   10. As a result of the Defendant’s Website not being accessible to deaf and hard-of-hearing

persons, Defendant violates state and federal law civil rights laws.


   11. The American with Disabilities Act prevents discrimination against people with

disabilities. Website barriers that prevent accessibility to deaf and hard of hearing individuals are

discriminatory acts. New York State also requires access to goods, services, and facilities by

making reasonable accommodations for persons with disabilities.


   12. The Plaintiff in this matter was on the Defendant’s Website in order to watch videos on

the day of May 8, 2020 and subsequent days. However, due to access barriers, the Plaintiff could

not watch the content on the Website and Plaintiff and Class members will continue to be unable

to watch video content on the Website unless the Defendant corrects the existing barriers on the

Website. The Plaintiff and Class members intend to revisit the Website for content and information

about Solutions and Insights, Customer Testimonials, Corporate Citizenship and Corporate Videos

as well as product and service information.


   13. The failure of the Defendant to provide access to the millions of deaf and hard of hearing

individuals in the United States violates the American with Disabilities Act (“ADA”) goal of

providing “full and equal enjoyment” of a public accommodation’s goods, services, facilities and

privileges. Places of public accommodation include but are not limited to “place[s] of exhibition

and entertainment”, “place[s] of recreation”, “sales or rental establishment[s]” and “service
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 5 of 25 PageID #: 5



establishments”. 28 CFR § 36.201(a); 42 U.S.C. § 12181(7). The Defendant’s Website is a “place

of public accommodation” which denies equal access to its video content which is available to

hearing individuals and violates the ADA.


                                JURISDICTION AND VENUE


   14. This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12181, for Plaintiff's claims which arise under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq., ("ADA"); and 28 U.S.C. § 1332, a class action as

defined by 28 U.S.C § 1332(d)(l)(B), in which a member of the presumed Class is a citizen of a

state other than that of the Defendant, and the amount in controversy exceeds the sum or value of

$5,000,000, excluding interest and costs. See 28 U.S.C. § 1332(d)(2).


   15. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 under the New

York State Human Rights Law, N.Y. Executive Law, Article 15 (Executive Law§ 290 et seq.),

the New York State Civil Rights Law, N.Y. Laws Article 4 et seq., and the New York City

Human Rights Law, N.Y.C. Administrative Code § 8-101 et seq.


   16. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b)-(c)

and 144l(a).



   17. The Defendant’s actions occurred while the Plaintiff attempted to watch videos on

Defendant’s Website at his home located in the Eastern District.



   18. Defendant is subject to personal jurisdiction in the Eastern District. Defendant has
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 6 of 25 PageID #: 6



and is continuing to commit the acts or omissions alleged in the Eastern District of New York

that caused injury and violated the Plaintiff’s rights and the rights of other deaf and hard of hearing

individuals.



   19. This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

2202.


                                             PARTIES

   20. The Plaintiff is and has been at all times a resident of Queens County, New York.



   21. Plaintiff is legally deaf and is disabled as defined in the American Disability Act (“ADA”)

under 42 U.S.C. § 12102(1)-(2), 28 CFR §§ 36.101 et seq., the New York State Human Rights

Law, and the New York City Human Rights Law.


   22. Plaintiff has been denied equal access of the facilities, goods, and services of the

Defendant’s Website due to its lack of accessibility. The Plaintiff attempted to watch various

videos to learn about Solutions and Insights, Customer Testimonials, Corporate Citizenship,

Product Information and Corporate videos on www.grainger.com including but not limited to

“Grainger: We've Got Your Back” and “A Committed Partnership: Medxcel and Grainger” but

was unable to do so due to their lack of closed captioning. Plaintiff and Class members cannot

watch videos on the Website and have been prevented from accessing the Website although they

would like to and intend to visit the Website in the future and enjoy video content as non-deaf

individuals can and do and learn about Solutions and Insights, Customer Testimonials, Corporate

Citizenship and Corporate videos. Currently they cannot. The Website is non-accessible. The
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 7 of 25 PageID #: 7



Plaintiff intends to revisit the Website in the future in the hope to learn about motors, lighting,

material handling, fasteners, plumbing, tools, and safety supplies, along with inventory

management services, technical support, customer testimonials and corporate partnerships and

other pertinent information.


23. The Defendant, W.W. GRAINGER, INC. is a Foreign Domestic Business Corporation

organized under the laws of Delaware and has a corporate office located at 100 Grainger Pkwy,

Lake Forest, IL 60045 and has a branch at 815 3rd Ave., Brooklyn, NY, 11232 and throughout

New York State.


   24. The Defendant owns, manages, controls and maintains the Website with the domain

name of www.grainger.com (the “Website”). Defendant offers information and video on

Product Solutions and Insights, Various Services, Covid 19 Products and Solutions, Customer

Testimonials, Corporate Citizenship, Corporate Videos, Product Information and more, all of

which is content on the Website. The Defendant also serves more than 3 million customers

worldwide with offerings such as motors, lighting, material handling, fasteners, plumbing, tools,

and safety supplies, along with inventory management services and technical support. Grainger

serves its over 3 million customers through a network of approximately 598 branches, online

channels (such as Grainger.com, KeepStock and eProcurement), and 33 distribution centers. The

Defendant owns and leases numerous physical places of public accommodations and offices

which operates in conjunction with its Website.



   25. The Defendant’s barriers to accessibility affect millions of deaf and hard-of-hearing

individuals throughout the country by preventing full and equal access and enjoyment of a public
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 8 of 25 PageID #: 8



accommodation's goods, services, facilities, and privileges.



   26. The Website is a place of public accommodation defined as a "place[s] of exhibition and

entertainment," "places[s] of recreation," and "service establishments." 28 C.F.R. § 36.201 (a); 42

U.S.C. §12181 (7). Defendant’s offices, retail operations, distribution centers, fulfillment facilities

corporate offices, service centers and advertising offices, internet and website businesses, along

with its other facilities are also public accommodations.



   27. The Plaintiff seeks injunctive and declaratory relief requiring the Defendant to correct the

barriers which prevent access for death and hard of hearing individuals so that they can enjoy the

Defendant’s Website as non-deaf and hard-of-hearing individuals are able to do.



                              CLASS ACTION ALLEGATIONS



   28. Plaintiff, for himself and on behalf of others similarly situated, seeks class action

certification pursuant to the Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all deaf

and hard of hearing individuals in the United States who have been denied equal access to goods

and services of the Defendant’s Website.



   29. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify

a New York State subclass under Federal Rules of Civil Procedure Rule 23(a) and 23 (b)(2) of all

deaf and hard of hearing individuals in the State of New York who have been denied equal access

to goods and services of the Defendant’s Website.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 9 of 25 PageID #: 9




   30. Plaintiff, on behalf of himself and on behalf of all others similarly situated, seeks to certify

a New York City subclass under Federal Rules of Civil Procedure Rule 23(a) and 23(b)(2) of all

deaf and hard of hearing individuals in the City of New York who have been denied equal access

to goods and services of the Defendant’s Website.



   31. The Class is so numerous, being composed of millions of deaf and hard of hearing

individuals, that joinder of all members is impracticable. Additionally, there are questions of law

and/or fact common to the Class and the claims of the Plaintiff are typical of the Class claims.


   32. Common questions of law and fact exist amongst the Class including:

       a. Whether the Website is a "public accommodations" under the ADA and
          New York laws;

       b. Whether there was a violation under the ADA due to the barriers that exist
          on the Defendant’s Website and whether the Plaintiff and the Class
          were denied full and equal enjoyment of the goods, services, facilities,
          privileges, advantages, or accommodations; and

       c. Whether there was a violation under New York law due to the barriers that exist
          on the Defendant’s Website and whether the Plaintiff and the Class
          were denied full and equal enjoyment of the goods, services, facilities,
          privileges, advantages, or accommodations.



   33. The Plaintiff’s claims are typical of those of the Class as they both claim that the

Defendant violated the ADA, and/or the laws of New York by failing to have its Website

accessible.



   34. Plaintiff will fairly and adequately represent and protect the interests of the Class members

as the Plaintiff and the Class are both deaf or hard of hearing individuals having the same claims.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 10 of 25 PageID #: 10




     35. Class certification under Fed. R. Civ. P. 23(b)(2) is proper because Defendant has acted

 or refused to act on grounds applicable to the Class as a whole, making declaratory and injunctive

 relief appropriate.



     36. Questions of law or fact which affected Class members predominate questions which

 affected individual Class members and a class action will fairly and efficiently determine this

 litigation.


     37. Counsel for the Plaintiff is experienced representing both Plaintiffs and Defendant in class

 actions. As such the Class will be properly represented.



     38. Judicial economy requires this action be certified as a class action as it will prevent a

 voluminous amount of individual lawsuits filed by deaf or hard of hearing individuals throughout

 the United States.


                                    FACTUAL ALLEGATIONS

     39.       Defendant owns, operates, controls and maintains the Website, which provides

 information and video content on Defendant its catalog of products, Product Solutions and

 Insights, Various Services, Covid 19 Products and Solutions, Customer Testimonials, Corporate

 Citizenship, Corporate Videos, the company’s service offerings and more, all of which is content

 on the Website. The Defendant serves more than 3 million customers worldwide with offerings

 such as motors, lighting, material handling, fasteners, plumbing, tools, and safety supplies, along

 with inventory management services and technical support. Grainger serves its over 3 million

 customers through a network of approximately 598 branches, online channels (such as
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 11 of 25 PageID #: 11



 Grainger.com, KeepStock and eProcurement), and 33 distribution centers. The Defendant owns

 and leases numerous physical places of public accommodations and offices which operates in

 conjunction with its Website.



    40. The Website can be viewed by individuals located in New York State in addition to

 individuals from all states throughout the United States and can be reached from computers, tablets

 and cellphones which can access the internet.



    41. In order for the deaf and hard of hearing to access video content, a website, including the

 Defendant’s Website, must have the ability to turn voice content into readable content. Closed

 captioning is the process by which this is done. Without the use of closed captioning, a deaf or

 hard of hearing individual would have to have someone present while they are watching a video

 to interpret and explain the audio content for them.



    42. Various recommendations and guidelines exist in order to make websites, including the

 Defendant’s Website, compliant with the ADA. Web Content Accessibility Guidelines (“WCAG”)

 is one of those guidelines. WCAG 2.1 Section 1.2.2 states that “Captions are provided for all

 prerecorded audio content in synchronized media, except when the media is a media alternative

 for text and is clearly labeled as such”. Additionally, Section 508, an amendment to the United

 States Workforce Rehabilitation Act of 1973, requires all electronic and information technology

 be accessible to individuals with disabilities and requires closed captioning for video content.



    43. The Website’s numerous videos, which cannot be accessed by deaf and hard of hearing
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 12 of 25 PageID #: 12



 individuals, are in violation of the ADA and New York laws. Videos include most of the Websites

 videos in addition to the videos the Plaintiff tried to access mentioned herein.



    44. The Plaintiff in this matter was on the Defendant’s Website in order to watch videos on the

 day of May 8, 2020 in addition to subsequent days. The Plaintiff attempted to watch various

 videos to learn about Product Information, Solutions and Insights, Customer Testimonials,

 Corporate Citizenship and Corporate videos on www.grainger.com including but not limited to

 “Grainger: We've Got Your Back” and “A Committed Partnership: Medxcel and Grainger” but

 was unable to do so due to their lack of closed captioning. Plaintiff and Class members cannot

 watch videos on the Website and have been prevented from accessing the Website although they

 would like to and intend to visit the Website in the future and enjoy video content as non-deaf

 individuals can and do and learn about Product and Service Offerings, Solutions and Insights,

 Customer Testimonials, Corporate Citizenship and Corporate videos, and more, and use the

 Websites online marketplace. Currently they cannot. The Website is non-accessible. There is no

 closed captioning on the videos. There are additional videos on the Defendant’s Website which

 have no closed captioning. The Defendant’s access barriers prevent the Plaintiff from enjoying

 the goods, services and benefits offered by the Website in conjunction with their physical locations

 and as such denied the Plaintiff equal access.


    45. This lack of closed captioning by the Defendant on its Website prevent not only the

 Plaintiff but also the deaf and hard of hearing located in New York State and nationally from

 having equal access as non-deaf and non-hard of hearing individuals have, preventing deaf and

 hard of hearing individuals from enjoying the goods, services and benefits offered by the Website.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 13 of 25 PageID #: 13




    46. Defendant has intentionally failed and refused to remove the Website’s barriers of access

 by failing to use closed captioning thereby denying equal access to the Plaintiff and the Class and

 discriminates against the Plaintiff and the Class in violation of the ADA and New York laws.



                       FIRST CAUSE OF ACTION ON BEHALF OF
                    THE PLAINTIFF, THE CLASS AND THE SUBCLASS

                    Violation of Title III of the Americans with Disabilities Act


    47. The Plaintiff realleges and incorporates the allegations contained in paragraphs “1” to “46”

 as if fully set forth herein.


    48. The Plaintiff is deaf and requires closed captioning to have full and equal access to

 audio and audiovisual content and has an impairment that substantially limits one or more of

 his major life activities and is therefore an individual with a disability as defined under the

 ADA, 42 U.S.C. § 12102(2).


    49. Title III of the ADA provides that ''No individual shall be discriminated against on the

 basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

 advantages, or accommodations of any place of public accommodation by any person who

 owns, leases (or leases to), or operates a place of public accommodation." 42 U.S.C. §

 12182(a); 28 C.F.R. §36.201.



    50. Title III of the ADA provides that “places of public accommodation” may not
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 14 of 25 PageID #: 14



 discriminate against people with disabilities.         Defendant operates a place of public

 accommodation as defined by Title III of ADA, 42 U.S.C. § 12181(7) ("place of exhibition and

 entertainment," "place of recreation," and "service establishments").



    51. Defendant has failed to provide closed captioning on its Website making videos contained

 on its Website non-accessible to deaf and hard of hearing individuals.



    52. Discrimination under Title III includes the denial of an opportunity for the deaf or hard

 of hearing to participate in programs or services or to provide a service that is not equal to a

 service afforded to others. 42 U.S.C. § 12182(b)(l)(A)(i-iii).



    53. Defendant discriminates against the Plaintiff on the basis of his disability by denying him

 an equal opportunity to participate in and benefit from Defendant’s goods, services, facilities,

 privileges, advantages and/or accommodations in violation of Title III of the ADA, 42 U.S.C. §

 12182 (b)(l)(A)(I), which includes the failure to provide auxiliary aids and services such as

 closed captioning to ensure effective communication to deaf and hard-of-hearing individuals.

 42 U.S.C. § 12182(b)(l)(A)(III); 28 C.F.R. § 36.303(c); 28 C.F.R. § 36.303 (b)(1).



    54. Failure to allow individuals with disabilities or a class of individuals having disabilities

 to participate in or benefit from the goods, services, facilities, privileges, advantages, or

 accommodations offered to others is discrimination 42 U.S.C. § 12182(b)(1)(A)(i).



    55. Failure to make modifications that are reasonable in policies, practices, or procedures,
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 15 of 25 PageID #: 15



 when such modifications are necessary to afford goods, services, facilities, privileges,

 advantages, or accommodations to individuals with disabilities is unlawful, unless

 implementing these modifications would fundamentally alter the nature of such goods,

 services, facilities, privileges, advantages or accommodations under Title III of the ADA, 42

 U.S.C. § 12182(b)(2)(A)(ii).



    56. "A failure to take such steps as may be necessary to ensure that no individual with a

 disability is excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services, unless the entity can

 demonstrate that taking such steps would fundamentally alter the nature of the good, service,

 facility, privilege, advantage, or accommodation being offered or would result in an undue

 burden" is a prohibited discriminatory practice under Title III of the ADA, 42 U.S.C. §

 12182(b)(2)(A)(iii).


    57. The Defendant’s actions or lack of actions are discriminatory acts against the Plaintiff,

 the Class and the Subclass as they have denied deaf and hard of hearing individuals an equal

 opportunity to participate and benefit from Defendant’s goods, services, facilities, privileges,

 advantages and/or accommodations, in violation of 42 U.S.C. § 1282(b)(1)(A). Additionally,

 the Defendant failed to make reasonable modifications in policies, practices and procedures

 when necessary to afford the Plaintiff, the Class and Subclass such goods, services, facilities,

 privileges, advantages or accommodations in violation of 42 U.S.C. § 1282(b)(2)(A)(ii) and

 failed to take necessary steps to ensure that the Plaintiff and other deaf and hard of hearing

 individuals are not excluded, denied services, segregated or treated differently than others
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 16 of 25 PageID #: 16



 because of the absence of auxiliary aids and services, including the use of closed captioning

 on its Website.



    58. The Defendant has denied full and equal access to deaf and hard of hearing individuals

 to their Website by having barriers to their services and accommodations while providing

 access to their services and accommodations to non-deaf and hard of hearing individuals.



    59. By making the necessary modification of adding closed captioning to its Website, the

 Defendant would not alter the nature of their goods, services, privileges, advantages or

 accommodations nor would it result in an undue burden to the Defendant.



    60. The Defendant must be enjoined from engaging in these unlawful discriminatory practices

 such that the Plaintiff, the Class and Subclass will no longer be discriminated against.



    61. Absent injunctive relief, there is a clear and imminent risk that the Defendant’s

 discriminatory actions will continue against the Plaintiff, the Class and Subclass causing

 irreparable harm.



    62. Plaintiff is entitled to injunctive relief in addition to attorney fees, costs and disbursements

 pursuant to the ADA, 42 U.S.C. § 12188(a)(1).
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 17 of 25 PageID #: 17




                        SECOND CAUSE OF ACTION ON BEHALF OF
                           THE PLAINTIFF AND THE SUBCLASS

                          Violation of New York State Human Rights Law



    63. The Plaintiff realleges and incorporates the allegations contained in paragraphs “1” to “62”

 as if fully set forth herein.


    64. At all times relevant to this action, the New York Human Rights Law (“NYHRL”),

 Article 15 of the N.Y. Executive Law §§ 290 et. seq. covers the actions of the Defendant.


    65. Defendant qualifies as a person within the meaning of Article 15 of the N.Y. Executive

 Law § 292(1).


    66. The Plaintiff, at all times relevant to this action, has a substantial impairment to a major

 life activity of hearing and is an individual with a disability under Article 15 of the N.Y.

 Executive Law § 292(21). The Defendant, at all relevant times to this action, owns and

 operates a place of accommodation, the Website, within the meaning of Article 15 of the N.Y.

 Executive Law § 292(9) along with its physical locations which include corporate offices, retail

 operations, advertising offices, distribution centers, environmental, health & safety offices,

 facility services offices, energy services offices, lighting solutions offices, midstream utility

 incentive programs offices, emergency services offices, KeepStock inventory management

 offices, and consulting services offices with locations throughout New York State and

 the country.


    67. Pursuant to Article 15 N.Y. Executive Law § 296(2)(a) “it shall be an unlawful
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 18 of 25 PageID #: 18



 discriminatory practice for any person, being the owner, lessee, proprietor, manager,

 superintendent, agent or employee of any place of public accommodation ... because of the ...

 disability of any person, directly or indirectly, to refuse, withhold from or deny to such person

 any of the accommodations, advantages, facilities or privileges thereof."


    68. Discrimination includes the refusal to adopt and implement reasonable modifications

 in policies, practices or procedures when they are necessary to afford, facilities, privileges,

 advantages or accommodations to individuals with disabilities. Article 15 of the N.Y.

 Executive Law§ 296(2)(a), § 296(2)(c)(i).


    69. Defendant’s actions violate Article 15 of the N.Y. Exec. Law § 296(2)(a) by discriminating

 against the Plaintiff and the Class, including the Subclass by (i) owning and operating the Website

 that is inaccessible to deaf and hard of hearing persons; and (ii) by not removing access barriers to

 its Website in order to make its videos accessible to the deaf and hard of hearing when such

 modifications are necessary to afford facilities, privileges, advantages or accommodations to

 individuals with disabilities. This inaccessibility denies the deaf and hard-of-hearing full and equal

 access to the facilities, goods and services that the Defendant makes available to individuals who

 are not deaf or hard of hearing. Article 15 of the N.Y. Exec. Law§ 296(2)(c).


    70. The Defendant’s discriminatory practice also include "a refusal to take such steps as may

 be necessary to ensure that no individual with a disability is excluded or denied services because

 of the absence of auxiliary aids and services, unless such person can demonstrate that taking such

 steps would fundamentally alter the nature of the facility, privilege, advantage or accommodation

 being offered or would result in an undue burden.” Article 15 of the N.Y. Exec. Law §

 296(2)(c)(ii).
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 19 of 25 PageID #: 19




    71. Well established guidelines exist for making a website accessible to the deaf and hard of

 hearing and are easily obtainable. The guidelines have been used and followed by government

 and businesses in making their websites accessible to the deaf and hard of hearing, including but

 not limited to the use of closed captioning. Incorporating this component by Defendant in its

 Website would not fundamentally alter the Defendant’s Website or business and would not result

 in an undue burden.


    72. Defendant has intentionally and willfully discriminated against the Plaintiff, the

 Class and Subclass in violation of the New York State Human Rights Law, Article 15 of the

 N.Y. Exec. Law § 296(2) and this discrimination continues to date.


    73. Absent relief, Defendant’s discrimination will continue against the Plaintiff, the Class and

 Subclass causing irreparable harm.


    74. Plaintiff is therefore entitled to compensatory damages, civil penalties and fines for each

 and every discriminatory act in addition to reasonable attorney fees and the costs and

 disbursements of this action. Article 15 of the N.Y. Exe. Law §§ 297(9), 297(4)(c) et seq.




                         THIRD CAUSE OF ACTION ON BEHALF OF
                           THE PLAINTIFF AND THE SUBCLASS

                            Violation of New York State Civil Rights Law

    75. The Plaintiff realleges and incorporates the allegations contained in paragraphs “1” to “74”

 as if fully set forth herein.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 20 of 25 PageID #: 20




    76. Plaintiff served notice of this lawsuit upon the attorney general as required by N.Y.

 Civil Rights Law § 41.


    77. Persons within N.Y.S. are entitled to full and equal accommodations, advantages,

 facilities and privileges of places of public accommodations, resort or amusement, subject only

 to the conditions and limitations established by law and applicable alike to all persons. No

 persons, being the owner of a place of public accommodation, shall directly or indirectly

 refuse, withhold from, or deny to any person any of the accommodations, advantages,

 facilities and privileges thereof. N.Y. Civ. Rights Law § 40.


    78. No person because of disability, as defined in § 292 (21) of the Executive Law, shall be

 subjected to any discrimination in his or her civil rights by person or by any firm, corporation or

 institution, or by the state or any agency or subdivision. N.Y. Civ. Rights Law (“CVR”) § 40-c.


    79. § 292 of Article 15 of the N.Y. Executive Law deems a disability a physical, mental

 or medical impairment resulting from anatomical, physiological, genetic or neurological

 conditions which prevents the exercise of a normal bodily function. As such the Plaintiff is

 disabled under the N.Y. Civil Rights Law.


    80. Defendant discriminates against the Plaintiff and Subclass under CVR § 40 as

 Defendant’s Website is a public accommodation that does not provide full and equal

 accommodations, advantages, facilities and privileges to all persons and discriminates against

 the deaf and hard of hearing due to its lack of closed captioning for the death and hard of

 hearing.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 21 of 25 PageID #: 21




    81. Defendant intentionally and willfully failed to remove the barriers on their Website

 discriminating against the Plaintiff and Sub-Class preventing access in violation of CVR §40.



    82. Defendant has failed to take any steps to halt and corrects their discriminatory conduct

 and discriminates against and will continue to discriminates against the Plaintiff and the Sub-

 Class members.



    83. Under N.Y. Civil Rights Law § 41 a corporation which violates any of the provisions of

 §§ 40, 40-a, 40-b or 42 shall be liable for a penalty of not less than one hundred dollars nor more

 than five hundred dollars, to be recovered by the person aggrieved thereby… in any court of

 competent jurisdiction in the county in which the plaintiff or defendant shall reside.



    84. Plaintiff hereby demands compensatory damages of five hundred dollars for each of the

 the Defendant’s acts of discrimination including civil penalties and fines pursuant to N.Y. Civil

 Law § 40 et seq.



                          FOURTH CAUSE OF ACTION ON BEHALF OF
                             THE PLAINTIFF AND THE SUBCLASS

                           Violation of New York City Human Rights Law



    85. The Plaintiff realleges and incorporates the allegations contained in paragraphs “1” to “84”

 as if fully set forth herein.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 22 of 25 PageID #: 22



    86. At all times, the New York City Human Rights Law (“NYCHRL”), New York City

 Administrative Code §§ 8-101 et. seq. applied to the conduct of the Defendant as the

 Defendant owns and operates the Website and are persons under the law.


    87. At all times concerning this action the Plaintiff has had a substantial impairment to a

 major life activity of hearing and is an individual with a disability under N.Y.C.

 Administrative Code § 8-102(16).


    88. At all times concerning this action the Defendant’s Website is a place of public

 accommodation as defined in N.Y.C. Administrative Code § 8-102(9).


    89. “It shall be an unlawful discriminatory practice for any person, being the owner,

 lessee, proprietor, manager, superintendent, agent or employee of any place or provider of

 public accommodation, because of the actual or perceived ……. disability …. of any person

 to withhold from or deny to such person any of the accommodations required to make

 reasonable accommodations to a disabled individual and may not “refuse, withhold from or

 deny to such person any of the accommodations, advantages, facilities or privileges thereof”

 N.Y.C. Admin. Code § 8-107(4)(a).


    90. The willful and intentional non-removal of the Website’s barriers of access for the

 Plaintiff, the Class and the Subclass by the Defendant discriminates against the deaf and hard of

 hearing by denying them full and equal access to the facilities, goods, and services that Defendant

 makes available to the non-deaf and hard of hearing individuals.


    91. It is discriminatory for the Defendant “not to provide a reasonable accommodation to

 enable a person with a disability to …. enjoy the right or rights in question provided that the
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 23 of 25 PageID #: 23




 disability is known or should have been known by the covered entity." N.Y.C. Administrative

 Code § 8-107(15)(a).


    92. Defendant’s actions will continue to prevent the Plaintiff, the Class and Subclass from

 accessing the Website as the remaining public can and the Plaintiff requests injunctive relief.


    93. Plaintiff is also entitled to compensatory damages for the injuries and loss sustained as a

 result of the Defendant’s discriminatory conduct in addition to punitive damages and civil penalties

 and fines for each offense, attorney fees, costs and disbursements of this action. N.Y.C.

 Administrative Code § 8-120(8), § 8-126(a) and § 8-502(a).



                FIFTH CAUSE OF ACTION ON BEHALF OF THE PLAINTIFF
                  CLASS AND SUB-CLASS FOR DECLARATORY RELIEF


    94. The Plaintiff realleges and incorporates the allegations contained in paragraphs “1” to “93”

 as if fully set forth herein.


    95. The Plaintiff claims that the Website contains barriers denying deaf and hard-of-hearing

 individuals full and equal access to the goods and services of the Website.


    96. Defendant’s Website fails to comply with applicable laws and the Defendant discriminates

 against the Plaintiff and Sub-Class under Title III of the Americans with Disabilities Act, 42 U.S.C.

 § 12182, et seq., N.Y. Exec. Law§ 296, et seq., and N.Y.C. Administrative Code § 8-107, et seq.



    97. The Defendant denies these claims.
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 24 of 25 PageID #: 24



    98. The Plaintiff seeks a declaratory judgment such that the parties understand and know their

 respective rights and obligations.




                                      PRAYER FOR RELIEF


     WHEREFORE, Plaintiff requests the following relief:


 a. A declaratory judgment pursuant to Federal Rules of Civil Procedure Rule 57 declaring the
 Defendant’s policies, procedures and practices are discriminatory against the Plaintiff in violation
 of Title III of the Americans with Disabilities Act, The New York Human Rights Law, The New
 York City Human Rights Law and the laws of New York;


 b. Enjoining the Defendant from actions that deny deaf and hard of hearing individuals access
 to the full and equal enjoyment of Defendant’s Website and from violating the Americans with
 Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law§ 296, et seq., N.Y.C. Administrative
 Code§ 8-107, et seq., and the laws of New York;


 c. An Order of the Court requiring the Defendant to make the Website fully compliant with the
 requirements set forth in the ADA, and its regulations, so that the Website are readily accessible
 to and usable by deaf and hard-of-hearing individuals;


 d. An Order of the Court which certifies this case as a class action under Fed. R. Civ. P. 23(a)
 & (b)(2) and/or (b)(3); appointing Plaintiff as Class Representative; and his attorney as counsel for
 the Class;


 e. Compensatory damages, statutory penalties and fines for Plaintiff and the proposed Subclass
 for violations of their civil rights under New York State Human Rights Law and New York State
 Civil Rights Law;
Case 1:20-cv-02191-PKC-RER Document 1 Filed 05/14/20 Page 25 of 25 PageID #: 25



 f. Compensatory damages, punitive damages, penalties and fines pursuant to the New York City
 Human Rights Law;


 g. Reasonable costs, disbursements and Plaintiff’s attorney fees pursuant to the ADA, New York
 Human Rights Law, New York City Human Rights Law and the laws of New York;


 h. For pre-judgment and post-judgment interest to the highest extent permitted by law; and


 i. Such other and further relief as the Court deems just and proper.



                              DEMAND FOR JURY TRIAL

Plaintiff, on behalf of himself the Class and Sub-Class demands a trial by jury on all issues and
requested relief.


 Dated: Great Neck, New York
        May 11, 2020                               /s/ Mitchell Segal
                                                 ________________________
                                                 Mitchell Segal, Esq.
                                                  Law Offices of Mitchell Segal, P.C.
                                                  Attorneys for Plaintiff, the Class and Subclass
                                                 1010 Northern Boulevard, Suite 208
                                                 Great Neck, New York 11021
                                                 Ph. (516) 415-0100
                                                 Fx. (516) 706-6631
